DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 09/01/2021 (Appeal Brief).
Claims 1 – 20 dated 06/02/2021 are presented for examination.
No claims amended.
No claims cancelled.
Claims 1 – 20 are found allowable.


Priority
ADS dated 04/24/2018 does not claim any domestic or foreign priority.
The effective filing date of the Application is 04/24/2018.

Information Disclosure Statement
IDS dated 04/24/2018, 08/22/2019 have previously been reviewed and were attached to a previous Office Action.
Drawings
The drawings dated 04/24/2018 have been reviewed. They are accepted.

Specification
The abstract dated 04/24/2018 has been reviewed. It is accepted.

Double Patenting
A Terminal Disclaimer was filed on 06/02/2021 citing pending Application Number 15/961,239.
The Terminal Disclaimer dated 06/02/2021 was approved on 06/03/2021. 

Response to Appeal Brief/Argument
On 04/05/2021 a Technology Center Appeal Conference was held in this case. During the conference the arguments in the Appeal Brief dated 10/13/2021 were considered. It was found that the Arguments were persuasive. In particular; it was found that while Carter disclosed a correspondence between the CAD model vertices, surfaces, and curves with polygonal/tessellated data, Carter does not explicitly teach the limitation of “incorporating the base polygon data, the data for the vertex metadata container, the data for the curve metadata container, and the data for the surface metadata container in the tessellated output file” as claimed.

Therefore, it was decided to withdraw the previous rejection under 35 UC 103 and to conduct an updated search.

Closest Prior Art (Updated Search)

1. Brown_2013 (Additive Manufacturing Technical Workshop Summary Report, NIST Technical Note 1823, U.S. Department of Commerce, November 2013)

Appendix 5: Teaches: 
Additive Manufacturing File Formats include STL.
STL file format does not scale well.
Recommends AMF (additive manufacturing file format) based on XML which is a text based Meta-format with containers (sections of code wrapped/contained within XML keyword delimiters) that incorporate vertex, curve (i.e., edge), and surface metadata of the tessellated object into the AMF file. See pages 41, 42.
The rationale for the AMF file with XML containers is to provide for scalability, reduced file size and fidelity to model geometry. See page 43.

Brown_2013 does NOT teach Including metadata in a container associated with the CAD model such as, CAD model vertices, CAD model curves, and CAD model surface as claimed.

2. 3MF_CORE Specification & Reference Guide (2018) Teaches 3MF files with XML metadata containers which have vertex and surface/face data for tessellated manufacturing files. See page 30/32

3. Onodera_2013 (US 8,405,655 B2) teaches:
Geometric (i.e., claimed CAD model) and analytic models (i.e., claimed polygon/tessellated version of geometric CAD model). See Figures 3, 4, 9, 10.
Correlating the nodes/points/vertices of the geometric CAD model with the analytic polygon model and storing the nodes/points/vertices. See Figure 11.
Correlating the lines (i.e., curves NOTE: a line is a curve with infinite radius) of the geometric CAD model with the analytic polygon model and storing the lines/curves. See Figure 11.
Correlating the faces/surfaces of the geometric CAD model with the analytic polygon model and storing the faces/surfaces. See Figure 11.
save the geometric vertices, lines/curves, faces with the associated analytic/tessellated model nodes (FIG. 15, FIG 9).
Onodera_2013 does NOT teach additive manufacturing. 

More particularly Onodera_2013 is teaching the tessellated model as an analytic model which is related to manufacturing, but on a different branch of the design-to-manufacturing path. See col 2 lines 15 – 20


    PNG
    media_image1.png
    404
    454
    media_image1.png
    Greyscale

Therefore; Onodera_2013 is a similar/comparable device (method, or product) that has been improved in a similar way as the claimed invention (i.e., saving correlated features of the CAD model associated with a tessellated model) for the benefit of ensuring fidelity of the tessellated model to the original CAD model.

Because of this the rationale to combine Onodera_2013 with a reference which teaches an additive manufacturing file with metadata containers, such as Brown_2013 would be that it would have been obvious to one or ordinary skill in the art to improve similar devices (method or product) in the same way or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as per MPEP 2143


Nevertheless; because Brown_2013 is predominantly power point slides there was a question of whether Brown_2013 contained a properly enabling disclosure under 35 USC 112a. Therefore, it was found it would not be proper to combine Onodera_2013 and Brown_2013 under 35 UC 103.



4. Vernon_2019 (10,363,732 B2 Filed 8/22/2018 with prior pub date of 2/22/2018) teaches to read a CAD file (FIG 2) , send data to an additive manufacturing machine (FIG 3) and to have metadata what includes points, edge, surface, and volume (col 3 lines 1 – 5) for the benefit of “accuracy requirements” that allow “for attaching CAD metadata to the CAD design slice file (file used for additive manufacturing) that “facilitate verification and validation of the generated slice file (file used for additive manufacturing) back to the CAD geometry (col 4 lines 55 – 60).

While Vernon_2019 is a properly enabling disclosure and has a prior publication date (2/22/2018) and effectively filed date (8/22/2016) that is before the instant application (4/24/2018); Vernon_2019 is prior art under 102(a)(2) and is subject to exceptions under 35 USC 102(b) which include commonly owned disclosures. Therefore, it was found that because of the exceptions for 102(a)(2) prior art that Vernon_2019 should not be used in a prior art rejection.


Due to the reasons outlined above the Applicant’s arguments were persuasive and it was found that the claims in the instant application overcome the prior art of record.


End Response to Appeal Brief/Arguments

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

None of these references taken either alone or in combination with the prior art of record disclose  “incorporating the base polygon data, the data for the vertex metadata container, the data for the curve metadata container, and the data for the surface metadata container in the tessellated output file” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146